      Case 1:19-cv-00287 Document 1 Filed 06/27/19 Page 1 of 7 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             BEAUMONT DIVISION

ARISTOTELES MARINE, LLC,                      §    CIVIL ACTION NO. __________
                                              §
       Plaintiff,                             §
                                              §
VS.                                           §    FED. R. CIV. P. 9(h)
                                              §    Admiralty Claim
M/V STENA IMAGE, her                          §
apparel, equipment, engines,                  §
freights, tackle, etc., in rem,               §
                                              §
       Defendant.                             §

                        VERIFIED ORIGINAL COMPLAINT

       COMES NOW, Plaintiff Aristoteles Marine, LLC (“Plaintiff”), owner of the M/V

ALEXIS f/k/a M/V UASC BUBIYAN, and for its complaint against the M/V STENA

IMAGE, her apparel, equipment, engines, freights, tackle, etc., in rem, and with respect

avers as follows:

                                  Jurisdiction and Venue

1.     Plaintiff’s in rem claims are within the admiralty and maritime jurisdiction of the

Court, and Plaintiff’s claims are admiralty or maritime claims within the meaning of

FED. R. CIV. P. 9(h). The Court has subject matter jurisdiction pursuant to 28 U.S.C.

§ 1333 et seq., and Rule C of the Supplemental Rules for Certain Admiralty and

Maritime Claims.

2.     Venue is proper because the M/V STENA IMAGE is located within the Beaumont

Division of the United States District Court for the Eastern District of Texas. See 28

U.S.C. § 1391(b)(3).
     Case 1:19-cv-00287 Document 1 Filed 06/27/19 Page 2 of 7 PageID #: 2



                                          Parties

3.     Plaintiff Aristoteles Marine, LLC is the owner of the M/V ALEXIS f/k/a M/V

UASC BUBIYAN, and is a foreign limited liability company with its registered address

in the Marshall Islands.

4.     Defendant, M/V STENA IMAGE, is a tanker vessel (flag: Bermuda; IMO:

9667473; 29,666 gross tons) currently engaged in navigation within the Beaumont

Division of the United States District Court for the Eastern District of Texas.

                                           Facts

5.     On or about February 6, 2018, the M/V ALEXIS f/k/a M/V UASC BUBIYAN

was safely and properly moored, starboard side to the Nashville Avenue Wharf Section

“B” New Orleans International Container Terminal in New Orleans, Louisiana. At

approximately 7:17 a.m., local time, New Orleans, the M/V ALEXIS f/k/a M/V UASC

BUBIYAN suffered hydrodynamic surge damage in the amount of $88,667.15 as a result

of the M/V STENA IMAGE passing the M/V ALEXIS f/k/a M/V UASC BUBIYAN at

an unsafe speed and passing too closely to the properly moored M/V ALEXIS f/k/a M/V

UASC BUBIYAN.

6.     The accommodation ladder of the M/V ALEXIS f/k/a M/V UASC BUBIYAN was

damaged as a result of the incident, necessitating the removal and replacement of the

accommodation ladder.




                                             2
       Case 1:19-cv-00287 Document 1 Filed 06/27/19 Page 3 of 7 PageID #: 3



7.      As a result of the M/V STENA IMAGE’s failure to maintain a safe speed and

failure to maintain a reasonable and safe separation distance from the M/V ALEXIS f/k/a

M/V UASC BUBIYAN, Plaintiff suffered the following damages:

                               Description                          Quantum
            Replacement accommodation ladder                         $27,200.00
            HSC labor & materials                                    $33,000.00
            UASC BUBIYAN deck crew extra work                           $500.00
            Class surveyor attendance                                 $3,926.96
            Forwarding expenses Busan-Houston                         $8,285.00
            P&I correspondents’ fees and expenses, in                   $856.33
            Valencia, Spain
            P&I correspondents’ fees and expenses, New                $5,791.41
            Orleans
            Owner’s Superintendent expenses                           $1,420.36
            Air tickets                                               $1,487.09
            Rental accommodation ladder, New Orleans, 16-             $6,200.00
            27/03/2018
                                                   TOTAL:            $88,667.15

Documents detailing and supporting most of the above damage components are attached

and incorporated as Exhibit No. 1.

                                     Causes of Action

8.      The February 6, 2018, damage suffered by the M/V ALEXIS f/k/a M/V UASC

BUBIYAN was caused, in whole or in part, by the following negligent acts or omissions

by the M/V STENA IMAGE:

     a. Failure to take into consideration the effects reasonably to be anticipated from the
        M/V STENA IMAGE’s speed and motion through the water.

     b. Failure to manage and/or operate the M/V STENA IMAGE carefully and
        prudently so as to avoid creating unusual swells or suction that would damage the
        M/V ALEXIS f/k/a M/V UASC BUBIYAN.




                                              3
        Case 1:19-cv-00287 Document 1 Filed 06/27/19 Page 4 of 7 PageID #: 4



      c. Failure to take such precautions by way of reduction of speed or alteration of
         course as reasonably were necessary to prevent surging the M/V ALEXIS f/k/a
         M/V UASC BUBIYAN and resulting damages.

      d. Failing and/or refusing to maintain a proper look-out by sight and hearing as well
         as by all available means appropriate in the prevailing circumstances and
         conditions so as to make a full appraisal of the situation and of the risk of
         collision, in violation of 33 C.F.R. § 83.05.

      e. Failing and/or refusing to proceed at a safe speed so that the M/V STENA IMAGE
         in violation of 33 C.F.R. § 83.06 and Rule 6, Inland Navigation Rules.

      f. Failure to maintain a reasonable and safe separation distance from the properly
         moored M/V ALEXIS f/k/a M/V UASC BUBIYAN.

      g. Other acts and/or omissions that will be proven at the time of trial.

9.       Alternatively, the surge event and Plaintiff’s resulting damages proximately

resulted from the M/V STENA IMAGE’s unseaworthiness.

10.      The aforementioned incident and losses resulting therefrom and all damages

occasioned thereby were not caused by any fault, neglect, or want of care on the part of

Plaintiff, the M/V ALEXIS f/k/a M/V UASC BUBIYAN, or anyone else for whose

conduct Plaintiff or the M/V ALEXIS f/k/a M/V UASC BUBIYAN are responsible.

Rather, the incident and losses were caused solely by the unseaworthiness and/or the

negligence of the M/V STENA IMAGE and/or due to the fault, carelessness, and

negligence on the part of the employees, pilots, servants, master, crews, and agents of the

M/V STENA IMAGE.

11.      The failure of Defendant to maintain a safe speed in violation of Rule 6, Inland

Navigation Rules, is negligence per se, which is a producing cause of Plaintiff’s damages.




                                                4
      Case 1:19-cv-00287 Document 1 Filed 06/27/19 Page 5 of 7 PageID #: 5



12.    Defendant is further liable to Plaintiff and solely at fault for the February 6, 2018,

incident for breach of the Pennsylvania Rule. The Pennsylvania, 86 U.S. (19 Wall.) 125,

22 L. Ed. 148 (1874).

13.    As a result of the aforementioned incident, Plaintiff and the M/V ALEXIS f/k/a

M/V UASC BUBIYAN have suffered substantial damages composed of but not limited

to the physical damages, both temporary and permanent repairs, to the M/V ALEXIS

f/k/a M/V UASC BUBIYAN, all which are currently estimated to be $88,667.15.

Plaintiff specifically reserves its right to amend or supplement this portion of the Original

Complaint to allege other and further damages as they may become known.

14.    The foregoing allegations are true and correct and within the jurisdiction of the

United States and this Honorable Court.

       WHEREFORE, PREMISES CONSIDERED Plaintiff Aristoteles Marine, LLC

respectfully requests:

       a. That process in due form of law, according to the practices of this Honorable

          Court, issue against Defendant, the M/V STENA IMAGE, her apparel,

          equipment, engines, freights, tackle, etc., in rem, and that all persons claiming

          an interest in this vessel by duly required to appear and answer under oath all

          in singular of the matters aforesaid;

       b. That process in due form of law issue against Defendant, the M/V STENA

          IMAGE, her apparel, equipment, engines, freights, tackle, etc., in rem, citing it

          to appear and answer under oath all and singular the matters aforesaid;



                                             5
Case 1:19-cv-00287 Document 1 Filed 06/27/19 Page 6 of 7 PageID #: 6



 c. That Plaintiff have a decree against the M/V STENA IMAGE, her apparel,

    equipment, engines, freights, tackle, etc., in rem, for damages in excess of

    $88,667.15, together with interest from the date of February 6, 2018, and for

    all costs of court;

 d. That the M/V STENA IMAGE, her apparel, equipment, engines, freights,

    tackle, etc., in rem, be condemned and sold to satisfy the decree of the Plaintiff

    herein; and

 e. That the Honorable Court grant Plaintiff such other and further relief to which

    it is justly entitled.

                                    Respectfully Submitted,
                                    CLARK HILL STRASBURGER


                                    By:
                                           
                                       Mark Freeman
                                       FBN: 5975 SBN: 07426600
                                       mark.freeman@clarkhillstrasburger.com
                                       David James
                                       FBN: 588556 SBN: 24032467
                                       david.james@clarkhillstrasburger.com
                                       Marianne Laine
                                       FBN: 3159565 SBN: 24062834
                                       marianne.laine@clarkhillstrasburger.com
                                       2615 Calder Avenue, Suite 240
                                       Beaumont, Texas 77702-1986
                                       T: 409.351.3800
                                       F: 409.351.3883

                                    ATTORNEY FOR PLAINTIFF
                                    ARISTOTELES MARINE, LLC




                                       6
Case 1:19-cv-00287 Document 1 Filed 06/27/19 Page 7 of 7 PageID #: 7
